Citation Nr: 1622508	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 29, 2011, and in excess of 70 percent thereafter, to include entitlement to a total disability evaluation based on individual unemployability (TDIU) and special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied a rating in excess of 50 percent for PTSD.

In a May 2015 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent and granted TDIU; both grants were effective September 29, 2011.  However, the Board notes that, while the Veteran has been granted a TDIU based on his service-connected PTSD, tinnitus, and hearing loss in combination, he is unemployed and is seeking a higher rating for his psychiatric disability, and thus the Board must consider entitlement to a TDIU based on his psychiatric disability alone.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (providing that claims for increased ratings can involve the question of entitlement to TDIU); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (Congress intended a single disability be rated as total for § 1114 (s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)).  The Board notes the Bradley holding is significant here as the Veteran's service-connected coronary artery disease was rated 60 percent disabling for a portion of the appeal period, from August 31, 2010 to July 31, 2013.

The Board remanded this matter in August 2011.  As there has been substantial compliance with the remand orders, the Board may proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to September 29, 2011, the Veteran's PTSD was manifested by symptoms of such severity as to cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment but was not manifested by symptoms of such severity as to cause total occupational and social impairment. 

2.  From September 29, 2011, the Veteran's PTSD was not manifested by symptoms of such severity as to cause total occupational and social impairment. 

3.  Throughout the appeal period, the Veteran service-connected PTSD alone has been shown to be of such severity as to prevent his participation in any substantially gainful employment.

4.  In addition to PTSD, from August 31, 2010 to July 31, 2013, service connection was also in effect for, among other things, coronary artery disease, evaluated at 60 percent disability rate.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD prior to September 29, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code (Code) 9411 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code (Code) 9411 (2015).

3.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a).

4.  The criteria for special monthly compensation at the housebound rate were met from August 31, 2010 to July 31, 2013.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

VCAA notice letters were sent to the Veteran in May 2008 (regarding assigning disability evaluations) and April 2011 (unemployability).  While these letters were sent after the initial adjudication in this matter, the RO subsequently readjudicated the claims, most recently in a May 2015 supplemental statement of the case.  The Veteran had not indicated that there was any failure in the duty to notify.

The duty to assist has been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The case was remanded by the Board in 2011 for additional development.  The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran requested a traumatic brain injury examination during the appeal, without further explanation.  However, several VA psychiatric examinations were performed.  Taken together, the Board finds that the VA examinations are adequate as the examiners considered the Veteran's medical history, including his lay statements; described the Veteran's PTSD disability in sufficient detail; and fully described the functional effects caused by the Veteran's PTSD.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board in 2012 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

Historically, in January 2005, the Veteran underwent a psychosocial assessment and employability evaluation by E.T., Ph.D., a private psychologist.  The Veteran reported difficulty falling asleep and staying asleep.  He also reported flashbacks, nightmares, at least twice a month, and daily intermittent intrusive and involuntary thoughts.  It was also noted that the Veteran experiences irritability, outbursts of anger frequently, poor concentration, difficulty completing projects, hypervigilance, and exaggerated startle response.  Dr. E.T. noted that the Veteran had anxiety, short term memory issues, insomnia, overwhelming feelings of anger and sorrow with crying spells, and bouts of depression.  She noted that he self-medicated with drugs and alcohol to try to suppress this thoughts.

Chronic, delayed, and severe PTSD was diagnosed.  The Veteran was assigned a GAF score of 44.  Dr. E.T. noted that the Veteran's symptoms cause severe social, personal, and occupational impairment.  With regard to employability, she noted that eh Veteran worked as a laborer for the last four and a half years; however, he was currently on a lay-off.  She noted that the Veteran has had difficulty with figures of authority, supervisors and coworkers.  His past work experiences included medium to heavy unskilled to semi-skilled labor.  The examiner concluded that the Veteran does not possess transferable work skills to sedentary work activity.  Based on his education, training, past work experience and current level of symptomatology, the examiner opined that the Veteran was not employable.

In an April 2005 rating decision, service connection was granted and a 50 percent rating was assigned for PTSD, effective February 3, 2005.  

This claim was initiated by a review examination in May 2007.  In a May 2015 rating decision, the Veteran's disability rating was increased to 70 percent, effective September 29, 2011.   

The Veteran was afforded a VA examination in May 2007, where he reported intrusive and violent thoughts, irritability, sleep disturbances, nightmares, anxiousness and feelings of sadness.  The Veteran also stated that loud noises bother him.  He reported a past history of using alcohol excessively until he underwent alcohol rehabilitation in 1993.  During that time period he had 4 DUIs and at least 18 stays in jail for being drunk and disorderly.  

The Veteran reported that he has been married for ten years.  He has two biological children; one from his present wife and one from another relationship.  The Veteran noted that he has 13 grandchildren, including five biological grandchildren.  

The Veteran formerly worked as an asphalt paver.  At his last firm, he worked for 6 years.  Because of increasing arthritic complaints involving his shoulder, hips, and right knee, he discontinued working in September 2006.  He reported that he has been on unemployment; however, it will be terminated within a couple weeks.  He spends his time helping babysit his grandchildren.  He lives near his mother, and is able to observe her while sitting on his porch. 

The Veteran reported that when he was drinking steadily he was irritable, combative and got into numerous fights.  Since he has discontinued drinking he has been able to keep his impulses under control.  He admitted to having passive suicidal thoughts, but denied any intent of active suicidality.  The Veteran reported having a large gun collection.  However, he appeared to be quite particular about gun safety and keeping his firearms locked up. 

On mental status examination, the Veteran was pleasant and cooperative.  There was no impairment of thought process or communication.  Delusions and hallucinations were denied.  Eye contact was adequate.  He reported passive suicidal thoughts, but denied any active suicidal ideation.  He was oriented to person, place and time.  There was no evidence of memory loss or impairment.  Obsessive or ritualistic behavior was denied.  Rate and flow of speech were normal, with no irrelevant, illogical, or obscure speech patterns.  The VA examiner noted that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran reported panic attacks, and noted that he becomes anxious, feels short of breath, and has a sense of impending doom.  He also reported that he becomes extremely depressed at times, which can last weeks or even months.  There was no evidence of impairment of impulse control.  He reported difficulty falling asleep, staying asleep and recurrent nightmares.  He has been place on trazodone and has had less sleep difficulties, night sweats, and troublesome nightmares.  

The Veteran was diagnosed with chronic PTSD, recurrent major depressive disorder, alcohol abuse/dependence in full remission, and tobacco use.  He was assigned a GAF score of 55 "with moderately severe impairment in social and occupational functioning."  The examiner concluded that the effects of the Veteran's PTSD on occupational and social functioning include reduced reliability and productivity.  The examiner also noted that the Veteran is "deemed unlikely to return to gainful employment" without further explanation. 

July to November 2007 VA treatment records show further complaints of intrusive thoughts and sleeping difficulties.   In November 2007, the Veteran was assigned a GAF score of 53.  

In September 2007, the Veteran applied for disability benefits from the Social Security Administration (SSA).  In his application, the Veteran claimed that he was unable to work due to his PTSD, arthritis and nerve damage.  He began receiving SSA disability benefits for ischemic heart disease with or without angina and affective disorders as a secondary diagnosis.  The records show that his disability began in September 2006. 

January 2008 to August 2010 VA treatment records show GAF scores of 53, 57 and 60.  

The Veteran underwent a VA examination in May 2011, where he complained of nightmares, intrusive thoughts, and deep depression.  With regard to his mood, he stated that "it has been kind of bad."  He indicated that he gets angry when he is not on medication. 

The Veteran reported that he is still married and has two daughters.  He stated that he has a close relationship with his daughters and he described the relationship with his wife "as the best I ever had."  He indicated that he speaks to one of his daughters daily.  Socially, the Veteran denies any involvement with clubs, organizations, or veterans groups.  He does not volunteer or attend church.  Most of his social activity centers on his grandchildren.  With regard to employment, the Veteran stopped working 5 years ago, due to his heart attack.  

On mental status examination, the Veteran was clean, and casually dressed.  His speech was unremarkable.  His attitude was cooperative, attentive, and irritable.  His affect was appropriate.  His mood was agitated.  He was oriented in time, person, and place.  His thought process and content was unremarkable.  He had no delusions or hallucinations.  He understands outcome of behavior.  With regard to insight, the Veteran understands that he has a problem.  The Veteran denied obsessive or ritualistic behavior.  There was no evidence of homicidal or suicidal thoughts.  There were also no episodes of violence.  The Veteran reported panic attacks.  The Veteran's impulse control was good.  The examiner also noted that he was able to maintain minimum personal hygiene and perform activities of daily living.  His remote and recent memory was intact.  However his immediate memory was mildly impaired.  

The diagnosis was PTSD and recurrent major depressive disorder.  The Veteran was afforded a GAF score of 58.  The examiner noted that the Veteran's recurrent major depressive disorder is a comorbid condition.  The examiner concluded that the effects of the Veteran's PTSD on occupational and social functioning include reduced reliability and productivity.  

The Veteran was afforded another VA examination in September 2011.  He reported having a longstanding history of PTSD, with flashbacks, nightmares, relationship difficulties, irritability, depression related to loss of fellow soldiers and recollections of atrocities witnessed against a female prostitute.  

The Veteran stated that he has been married for 17 years.  With regard to his occupational history, the Veteran reported that he worked as an asphalt paver.  He discontinued working in 2006 due to physical impairment.  He has a past history of substance abuse.  The Veteran reported that he used alcohol excessively until his rehab in 1993; he had four DUIs and at least 18 stays in jail for drunk and disorderly conduct.  

The Veteran was diagnosed with PTSD, major depressive disorder, nicotine dependence, and alcohol abuse and dependence in full remission.  He was assigned a GAF score of 52.  The examiner noted that the Veteran's PTSD symptoms result in depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficult in adapting to stressful circumstances, including work or work like settings, and suicidal ideation.  The examiner concluded that the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment and thinking.  The examiner was unable to differentiate what symptoms or what portion of the occupational and social impairment is caused by each mental disorder.  

After reviewing the medical evidence, the Board finds that a 70 percent rating is warranted prior to September 29, 2011.  His symptoms more nearly approximate deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  The May 2007 examiner noted that he had intrusive thoughts, nightmares, that he was "edgy," that loud noises bothered him and that he had thoughts he did not want to discuss.  Significantly, the examiner noted the Veteran had suicidal thoughts and "periods of deep depression" which "may lift after weeks, or even a month."  The duration of such periods of deep depression in particular more nearly approximate the 70 percent rating.

The preponderance of the evidence of record is against a finding that the Veteran's PTSD results in symptoms which equate to total occupational and social impairment at any time during the appeal.  At the May 2011 VA examination, the Veteran indicated that he has a close relationship with his daughters and he described the relationship with his wife "as the best I ever had."  The Veteran also indicated that he spends significant time babysitting his grandchildren and is able to perform activities of daily living.  Moreover, the May 2007 and May 2011 VA examiners concluded that the Veteran's PTSD results in no more than reduced reliability and productivity.  As noted above, the Veteran has been married for 17 years.  Furthermore, the September 2011 VA examiner assigned a GAF score of 52, which does not reflect total occupational and social impairment.  The September 2011 VA examiner also concluded that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  

VA examinations and VA treatment reveal GAF scores ranging from 53 to 60.  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  As noted above, the majority of the Veteran's GAF scores range from 50 to 60.  The overall picture of the Veteran's disability does not reflect total occupational and social impairment.

Thus, the preponderance of the evidence is against a finding that the Veteran's PTSD symptomatology more nearly approximates the type of symptomatology associated with the schedular criteria required for the 100 percent disability rating.  There is no evidence that the Veteran has gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants a higher (100 percent) schedular evaluation.  However, as explained above, the preponderance of the evidence is against such a finding.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the evidence presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's complaints of social and occupational impairment, are encompassed in the schedular criteria.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.

III. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340 , 3.341, 4.16.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. §4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Given the grant above, the Veteran's service-connected PTSD has been rated at 70 percent throughout the appeal.  Therefore, the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are met.

The Board finds that TDIU is warranted throughout the appeal based solely on his service-connected PTSD.  The evidence is at least in equipoise that that the Veteran's PTSD has made him unable to secure and follow a substantially gainful occupation during this appeal.  Throughout the appeal, he has been unemployable.  Historically, Dr. E.T. found that he was unemployable in her January 2005 assessment.  Likewise, the May 2007 VA examiner, after providing her summary and conclusions regarding his PTSD symptomatology noted "the [V]eteran is deemed unlikely to return to gainful employment."  The May 2011 examiner also noted that the severity of the Veteran's PTSD symptoms preclude him from maintaining gainful employment.  The examiner explained that the Veteran's heightened emotionality, concreteness of thinking, morbid ruminations, possible ideas of reference, feelings of despondency, hopelessness, and guilt are severe and most likely impede his ability to maintain employment.  While there is some indication in the record that the Veteran discontinued working in 2006 due to increased arthritic complaints (the Veteran is not service-connected for any orthopedic disability, including arthritis) or that he stopped working due to a heart attack, the evidence is at least in equipoise on this point.

Although the Veteran's PTSD is not evaluated at 100 percent on a schedular basis, for special monthly compensation purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley, 22 Vet. App. at 293.  Because the Veteran has a single service-connected disability rated as total (i.e. PTSD), and has an additional service-connected disability independently rated at 60 percent (coronary artery disease), for a period of time during this appeal period, the criteria for special monthly compensation under 38 U.S.C.A. § 1114(s) is met from August 31, 2010 to July 31, 2013.



ORDER

A higher rating of 70 percent for PTSD is granted prior to September 29, 2011, subject to the laws and regulations governing the payment of monetary benefits; a higher, 100 percent, schedular rating is denied at any time during this appeal. 

Entitlement to a TDIU based solely on PTSD is granted throughout this appeal period, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted from August 31, 2010, to July 31, 2013, subject to the laws and regulations governing the payment of monetary benefits. 





______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


